Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2

Dated as of June 1, 2015

to

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 10, 2013

THIS AMENDMENT NO. 2 (this “Amendment”) is made as of June 1, 2015 by and among
Semiconductor Components Industries, LLC (the “Borrower”), ON Semiconductor
Corporation (“Holdings”), the financial institutions listed on the signature
pages hereof (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative
Agent (the “Administrative Agent”), under that certain Amended and Restated
Credit Agreement dated as of October 10, 2013 by and among the Borrower,
Holdings, the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

WHEREAS, the Borrower and Holdings have requested that the Lenders and the
Administrative Agent agree to an amendment to the Credit Agreement;

WHEREAS, the Borrower, Holdings, the Lenders party hereto and the Administrative
Agent have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower,
Holdings, the Lenders party hereto and the Administrative Agent hereby agree to
enter into this Amendment.

1. Amendment to the Credit Agreement. Effective as of the date first above
written, and subject to the satisfaction of the conditions to effectiveness set
forth in Section 2 below, the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is amended to add or amend and restate,
as applicable, the following definitions in their appropriate alphabetical order
therein:

“Amendment No. 2 Effective Date” means June 1, 2015.

“Consolidated Total Indebtedness” means, as of the date of any determination
thereof, without duplication, the sum of (a) the aggregate Indebtedness of
Holdings, the Borrower and the Restricted Subsidiaries calculated on a
consolidated basis as of such time in accordance with GAAP, (b) Indebtedness of
the type referred to in clause (a) hereof of another Person guaranteed by
Holdings, the Borrower or any of the Restricted Subsidiaries and (c) the
aggregate outstanding principal amount of Permitted Convertible Notes and
Permitted Senior Convertible Notes at such time.



--------------------------------------------------------------------------------

“Permitted Call Spread Swap Agreements” means (a) a Swap Agreement pursuant to
which Holdings or the Borrower acquires a call option requiring the counterparty
thereto to deliver to Holdings or the Borrower, as the case may be, shares or
units of Equity Interests of Holdings or the Borrower, as the case may be, the
cash value of such Equity Interests or a combination thereof from time to time
upon exercise of such option and (b) a Swap Agreement pursuant to which Holdings
or the Borrower issues to the counterparty thereto warrants to acquire shares or
units of Equity Interests of Holdings or the Borrower (whether such warrant is
settled in shares, cash or a combination thereof), as the case may be, in each
case entered into by Holdings or the Borrower, as the case may be, with respect
to Permitted Convertible Notes or Permitted Senior Convertible Notes; provided
that the terms, conditions and covenants of each such Swap Agreement shall be
such as are typical and customary for Swap Agreements of such type (as
determined by the board of directors (including an authorized committee thereof)
of Holdings for Holdings or as the sole member of the Borrower, as the case may
be, in good faith).

“Permitted Convertible Notes” means any unsecured notes, and notes issued in
exchange therefor, issued by Holdings or the Borrower that are convertible into
shares or units of Equity Interests of Holdings or the Borrower, respectively,
or cash or any combination of cash and Equity Interests, and the Indebtedness
thereunder is Subordinated Indebtedness; provided that Permitted Convertible
Notes may only be issued after the Effective Date so long as (i) both
immediately prior to and after giving effect (including on a pro forma basis)
thereto, no Default or Event of Default shall exist or would result therefrom,
(ii) such Permitted Convertible Notes mature after, and do not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 181 days after the Maturity Date (it being understood that neither
(x) any provision requiring an offer to purchase or a right to call such
Permitted Convertible Notes at, as of, or after, a designated date or otherwise
as a result of change of control, asset sale, other fundamental change or other
event nor (y) any early conversion of such Permitted Convertible Notes in
accordance with the terms thereof shall violate the foregoing restriction),
(iii) such Permitted Convertible Notes are not guaranteed by any Subsidiary
other than the Subsidiary Guarantors (but may be guaranteed by the Borrower)
(which guarantees shall be expressly subordinated to the Obligations on terms
not less favorable to the Lenders than the subordination terms of any other
subordinated convertible notes set forth on Schedule 6.01(b) to the Disclosure
Letter issued by Holdings and outstanding on the First Amendment Effective
Date), (iv) the covenants applicable to such Permitted Convertible Notes are not
more onerous or more restrictive in any material respect (taken as a whole) than
the applicable covenants set forth in this Agreement (as determined by the board
of directors (including an authorized committee thereof) of Holdings for
Holdings or as the sole member of the Borrower, as the case may be, in good
faith) (for the avoidance of doubt, the conversion related provisions of the
Permitted Convertible Notes shall not be applicable for this clause (iv)), and
(v) both immediately prior to and after giving effect (including on a pro forma
basis) thereto, Holdings and the Borrower are in compliance with Section 6.12.

“Permitted Senior Convertible Notes” means any unsecured notes, and notes issued
in exchange therefor, by Holdings or the Borrower that are convertible into
shares or units of Equity Interests of Holdings or the Borrower, respectively,
or cash or any combination of cash and Equity Interests; provided that Permitted
Senior Convertible Notes may only be issued after the Amendment No. 2 Effective
Date so long as (i) both immediately prior to and after giving effect (including
on a pro forma basis) thereto, no Default or Event of Default shall exist or
would result therefrom, (ii) such Permitted Senior Convertible Notes mature
after, and do not require any scheduled amortization or other scheduled payments
of principal prior to, the date that is 181 days after the Maturity Date (it
being understood that neither (x) any provision requiring an offer to purchase
or a right to call such Permitted Senior Convertible Notes at, as of, or after,
a designated

 

2



--------------------------------------------------------------------------------

date or otherwise as a result of change of control, asset sale, other
fundamental change or other event nor (y) any early conversion of such Permitted
Senior Convertible Notes in accordance with the terms thereof shall violate the
foregoing restriction), (iii) such Permitted Senior Convertible Notes are not
guaranteed by any Subsidiary other than the Subsidiary Guarantors (but may be
guaranteed by the Borrower), (iv) the covenants applicable to such Permitted
Senior Convertible Notes are not more onerous or more restrictive in any
material respect (taken as a whole) than the applicable covenants set forth in
this Agreement (as determined by the board of directors (including an authorized
committee thereof) of Holdings for Holdings or as the sole member of the
Borrower, as the case may be, in good faith) (for the avoidance of doubt, the
conversion related provisions of the Permitted Senior Convertible Notes shall
not be applicable for this clause (iv)), (v) both immediately prior to and
immediately after giving effect (including on a pro forma basis) thereto,
Holdings and the Borrower are in compliance with Section 6.12, and (vi) at the
time of the incurrence of such Permitted Senior Convertible Notes, and
immediately after giving effect thereto (including pro forma effect), the Senior
Leverage Ratio is less than 2.75 to 1.00.

“Permitted Senior Unsecured Notes” means any senior unsecured notes, and notes
issued in exchange therefor, issued by Holdings or the Borrower (but excluding
any notes that are convertible into shares or units of Equity Interests of
Holdings or the Borrower, respectively, or cash or any combination of cash and
Equity Interests); provided that (i) both immediately prior to and after giving
effect (including pro forma effect) thereto, no Default or Event of Default
shall exist or would result therefrom, (ii) the Indebtedness thereunder matures
after, and does not require any scheduled amortization or other scheduled
payments of principal prior to, the date that is 181 days after the Maturity
Date (it being understood that any provision requiring an offer to purchase such
Indebtedness as a result of change of control, asset sale, other fundamental
change or other event shall not violate the foregoing restriction); (iii) such
Indebtedness is not Guaranteed by any Restricted Subsidiary of Holdings other
than the Subsidiary Guarantors, and (iv) at the time of the incurrence of such
Permitted Senior Unsecured Notes, and immediately after giving effect thereto
(including pro forma effect), the Senior Leverage Ratio is less than 2.75 to
1.00.

“Qualifying Subsidiary” means any Restricted Subsidiary (other than a Material
Domestic Subsidiary) that has Guaranteed any Permitted Convertible Notes,
Permitted Senior Convertible Notes, Permitted Senior Unsecured Notes or
Permitted Unsecured Indebtedness.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or interest rate, commodities
and foreign currency exchange protection agreements or any similar transaction
or any combination of these transactions; provided that (i) no option, phantom
stock or similar security providing for payments only on account of services
provided by or issued under a plan for current or former directors, officers,
employees or consultants of Holdings, Borrower, or the Restricted Subsidiaries
shall be a Swap Agreement and (ii) the Permitted Senior Convertible Notes and
Permitted Convertible Notes shall not be Swap Agreements.

 

3



--------------------------------------------------------------------------------

(b) Section 1.01 of the Credit Agreement is further amended as follows:

(i) The last sentence of the definition of “Indebtedness” set forth therein is
amended and restated in its entirety as follows:

“Notwithstanding anything to the contrary in this paragraph, the term
“Indebtedness” shall not include (a) obligations under Swap Agreements,
(b) agreements providing for indemnification, purchase price adjustments,
earn-outs or similar obligations incurred or assumed in connection with the
acquisition or disposition of assets or stock or (c) obligations pursuant to
Permitted Call Spread Swap Agreements.”

(ii) The last sentence of the definition of “Restricted Payment” set forth
therein is amended and restated in its entirety as follows:

“Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
conversion of (including any cash payment upon conversion), or payment of any
principal or premium on, or payment of any interest with respect to, any
Permitted Convertible Notes shall constitute a Restricted Payment, (ii) the
conversion of (including any cash payment upon conversion), or payment of any
principal or premium on, or payment of any interest with respect to, any
Permitted Senior Convertible Notes shall not constitute a Restricted Payment,
(iii) any payment with respect to, or early unwind or settlement of, any
Permitted Call Spread Swap Agreements shall not constitute a Restricted Payment,
and (iv) any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock options and stock ownership or other employee benefit plans
or programs approved by the board of directors of Holdings (including an
authorized committee thereof) shall not constitute a Restricted Payment.”

(c) Section 3.04(b) of the Credit Agreement is amended and restated in its
entirety as follows:

“(b) Except as disclosed in the financial statements referred to in paragraph
(a) above or the notes thereto or in Holdings’ other reports and filings filed
with the SEC prior to the Second Amendment Effective Date, or in the Information
Memorandum and except for the Disclosed Matters (collectively, “Disclosure
Documents”), none of Holdings, the Borrower or the Subsidiaries has, as of the
Second Amendment Effective Date, any material contingent liabilities, unusual
long-term commitments or unrealized losses.”

(d) Section 5.10(b) of the Credit Agreement is amended and restated in its
entirety as follows:

“(b) Upon the initial issuance of the Permitted Senior Unsecured Notes (or, if
Permitted Senior Convertible Notes are issued in lieu of and prior to any
issuance of Permitted Senior Unsecured Notes, upon the initial issuance of the
Permitted Senior Convertible Notes), so long as at the time of such initial
issuance the Permitted Senior Unsecured Notes (or Permitted Senior Convertible
Notes, as applicable), shall not prohibit Holdings, the Borrower and the
Subsidiary Guarantors to secure the aggregate Commitments and other Obligations
hereunder and under the Loan Documents with Liens, the requirements of this
Section 5.10 shall cease to apply.”

(e) Section 6.01 of the Credit Agreement is amended to amend and restate each of
clauses (a)(xi) and (b) thereof in their entirety as follows, respectively:

“(xi) the Permitted Convertible Notes and the Permitted Senior Convertible
Notes;” and

“(b) Holdings will not create, incur, assume or permit to exist any Indebtedness
except (i) Indebtedness created under the Loan Documents or created under the
Permitted Convertible Notes or the Permitted Senior Convertible Notes,
(ii) Indebtedness permitted under clause (a)(ii), (a)(xii), (a)(xvi) and
(a)(xviii) of this Section 6.01, (iii) Guarantees by Holdings of Indebtedness of
the Borrower and the Restricted Subsidiaries permitted hereby and
(iv) Guarantees by Holdings to lenders to direct and indirect Subsidiaries.”

 

4



--------------------------------------------------------------------------------

(f) Section 6.02(c) of the Credit Agreement is amended and restated in its
entirety as follows:

“(c) Notwithstanding the foregoing, in no event and at no time shall Holdings,
the Borrower or any Restricted Subsidiary grant a Lien on any of their assets to
secure the Permitted Senior Unsecured Notes, the Permitted Senior Convertible
Notes, or any Guarantee of either of the foregoing.”

(g) Section 6.03(d) of the Credit Agreement is amended and restated in its
entirety as follows:

“(d) Except in connection with a Permitted Restructuring, (i) Holdings will not
engage in any business or activity other than the ownership of all the
outstanding shares of capital stock of the Borrower and the Foreign Holding
Companies, incurring Indebtedness permitted hereby, incurring the Permitted
Convertible Notes and the Permitted Senior Convertible Notes, entering into and
performing its obligations and exercising its rights under the Permitted Call
Spread Swap Agreements, issuing Equity Interests and activities incidental
thereto; (ii) Holdings will not own or acquire any assets (other than shares of
capital stock of the Borrower, shares of capital stock of the Foreign Holding
Companies, cash and Permitted Investments) or incur any liabilities (other than
liabilities under the Loan Documents, Guarantees and other obligations in
respect of contractual performance by Holdings of obligations of the Borrower
and the Restricted Subsidiaries under leases of real property and other
agreements, Indebtedness permitted hereby, the Permitted Convertible Notes,
Permitted Senior Convertible Notes and Permitted Call Spread Swap Agreements,
obligations under any stock option plans or other benefit plans for management,
directors, consultants or employees of Holdings, the Borrower and the Restricted
Subsidiaries, liabilities imposed by law, including tax liabilities, and other
liabilities incidental to its existence and permitted business and activities).
Notwithstanding the foregoing two sentences, Holdings may acquire Equity
Interests in another Person in exchange solely for common stock of Holdings.”

(h) Section 6.04 of the Credit Agreement is amended to amend and restate each of
clauses (e) and (r) thereof in their entirety as follows, respectively:

“(e) Guarantees of Indebtedness permitted under Section 6.01 and Guarantees of
Permitted Convertible Notes and Permitted Senior Convertible Notes made in
compliance with the definitions of Permitted Convertible Notes and Permitted
Senior Convertible Notes, as applicable;”; and

“(r) exchanges of Permitted Convertible Notes and Permitted Senior Convertible
Notes, whether or not pursuant to such Permitted Convertible Notes or Permitted
Senior Convertible Notes, as the case may be;”.

 

5



--------------------------------------------------------------------------------

(i) Section 6.09 of the Credit Agreement is amended to amend and restate clause
(xi) thereof in its entirety as follows:

“(xi) the foregoing restrictions shall not apply to agreements pursuant to the
Permitted Senior Unsecured Notes or the Permitted Senior Convertible Notes
limiting Liens, dividends, distributions, repayments or Guarantees to the extent
such limitations are not more onerous or more restrictive in any material
respect (taken as a whole) than the provisions of Sections 6.02, 6.04 or 6.08
hereof, respectively (as determined by the board of directors (including an
authorized committee thereof) of Holdings for Holdings or as the sole member of
the Borrower, as the case may be, in good faith).”

(j) Section 7.01(g) of the Credit Agreement is amended and restated in its
entirety as follows:

“(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided that this clause (g) shall not apply to (i) any secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) any requirement to make
a cash payment as a result of the early termination of a Permitted Call Spread
Swap Agreement, (iii) any requirement to deliver cash or equity securities upon
conversion of Permitted Convertible Notes or Permitted Senior Convertible Notes,
(iv) any requirement to deliver cash or equity securities upon exercise of put
and call options under Permitted Senior Convertible Notes or under Permitted
Convertible Notes to the extent not prohibited by Section 6.08 or (v) any offer
to purchase Permitted Convertible Notes, Permitted Senior Convertible Notes,
Permitted Senior Unsecured Notes and Permitted Unsecured Indebtedness as a
result of change of control, asset sale, other fundamental change or other
event;”.

(k) Section 9.14 of the Credit Agreement is amended to amend and restate each of
clauses (a), (b) and (d) thereof in their entirety as follows, respectively:

“(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty if such Subsidiary Guarantor ceases to be a
Material Domestic Subsidiary or, in the case of a Qualifying Subsidiary, is
released from its Guarantee of Permitted Convertible Notes, Permitted Senior
Convertible Notes, Permitted Senior Unsecured Notes and Permitted Unsecured
Indebtedness, as applicable; provided that, if so required by this Agreement,
the Required Lenders shall have consented to such transaction and the terms of
such consent shall not have provided otherwise; provided, further, that, if a
Subsidiary Guarantor is a Qualifying Subsidiary but not a Material Domestic
Subsidiary and the Borrower desires to cause such Subsidiary Guarantor to be
simultaneously released from its Guarantee of Permitted Convertible Notes,
Permitted Senior Convertible Notes, Permitted Senior Unsecured Notes and
Permitted Unsecured Indebtedness, as applicable, it shall not be deemed to be a
Qualifying Subsidiary for purposes of the operation of this clause (a), and this
clause (a) shall be deemed to be a requirement under the Permitted Convertible
Notes and Permitted Senior Convertible Notes, as applicable, that such Guarantee
of Permitted Convertible Notes or Permitted Senior Convertible Notes, as
applicable, be released.”;

“(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of Holdings, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Material Domestic Subsidiary or, in the case of a
Qualifying Subsidiary, has been released from its Guarantee of Permitted
Convertible Notes, Permitted Senior Convertible Notes, Permitted Senior
Unsecured Notes and Permitted Unsecured Indebtedness, as applicable.”; and

 

6



--------------------------------------------------------------------------------

“(d) Upon the issuance of the initial Permitted Senior Unsecured Notes (or, if
Permitted Senior Convertible Notes are issued in lieu of and prior to the
initial issuance of Permitted Senior Unsecured Notes, upon the issuance of the
initial Permitted Senior Convertible Notes), so long as at the time of such
initial issuance the Permitted Senior Unsecured Notes (or Permitted Senior
Convertible Notes, as applicable), shall not prohibit Holdings, the Borrower and
the Subsidiary Guarantors to secure the aggregate Commitments and other
Obligations hereunder and under the Loan Documents with Liens, the Liens on the
Pledged Equity and any other assets upon which a security interest or Lien has
been granted to the Administrative Agent, for the benefit of the Secured
Parties, under the Pledge Agreements will be automatically released without any
further action by the Administrative Agent or the Secured Parties.”

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that the Administrative Agent shall have received:

(a) counterparts of this Amendment duly executed by the Borrower, Holdings, the
Lenders required to consent hereto pursuant to the Credit Agreement and the
Administrative Agent;

(b) counterparts of the Consent and Reaffirmation attached as Annex A hereto
duly executed by the Subsidiary Guarantors; and

(c) payment and/or reimbursement of the Administrative Agent’s and its
affiliates’ fees and expenses in connection with the Loan Documents.

3. Representations and Warranties of the Borrower and Holdings. Each of the
Borrower and Holdings hereby represents and warrants as follows:

(a) This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of such Person and are enforceable against such
Person in accordance with their terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) the representations and warranties of the Borrower and
Holdings set forth in the Credit Agreement are true and correct (x) in the case
of the representations and warranties qualified by materiality or Material
Adverse Effect, in all respects and (y) otherwise, in all material respects as
of the date hereof, except in the case of any such representation and warranty
that expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

 

7



--------------------------------------------------------------------------------

(b) Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC,

as the Borrower

 

By: /s/ Bernard Gutmann

Name: Bernard Gutmann

Title: CFO

ON SEMICONDUCTOR CORPORATION,

as Holdings

By: /s/ Bernard Gutmann

Name: Bernard Gutmann

Title: CFO

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually as a Lender, as the Swingline Lender, as the

Issuing Bank and as Administrative Agent

By: /s/ Keith Winzenried

Name: Keith Winzenried

Title: Executive Director

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By: /s/ Patrick Martin

Name: Patrick Martin

Title: Managing Director

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender

By: /s/ Sharon Bazbaz

Name: Sharon Bazbaz

Title: Authorized Signatory

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

THE BANK OF TOKYO MITSUBISHI UFJ, LTD., as a Lender

By: /s/ Matthew Antioco

Name: Matthew Antioco

Title: Vice President

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender

By: /s/ Bertram H. Tang

Name: Bertram H. Tang

Title: Authorized Signatory

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a

Lender

By: /s/ David W. Kee

Name: David W. Kee

Title: Managing Director

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender

By: /s/ Glen Mastey

Name: Glen Mastey

Title: Managing Director

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender

By: /s/ Timothy R. Coffey

Name: Timothy R. Coffey

Title: Senior Vice President

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

By: /s/ Ilene A. Hernandez

Name: Ilene A. Hernandez

Title: Associate Relationship Manager

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a

Lender

By: /s/ Anca Trifan

Name: Anca Trifan

Title: Managing Director

By: /s/ Michael Winters

Name: Michael Winters

Title: Vice President

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender

By: /s/ Mark Mital

Name: Mark Mital

Title: Senior Vice President

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

NATIONAL BANK OF ARIZONA, as a Lender

By: /s/ Sabina Anthony

Name: Sabina Anthony

Title: Vice President

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

BOKF, NA, dba Bank of Arizona as a Lender

By: /s/ Jim Wessel

Name: Jim Wessel

Title: Senior Vice President

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

KBC BANK N.V., New York Branch, as a Lender

By: /s/ Thomas Lerner

Name: Thomas Lerner

Title: Director

By: /s/ Susan M. Silver

Name: Susan M. Silver

Title: Managing Director

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

MIDFIRST BANK, a federally chartered savings

association, as a Lender

By: /s/ Rory Nordvold

Name: Rory Nordvold

Title: First Vice President

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

BANK OF THE WEST,

as a Departing Lender

By:/s/ Daniel Burns

Name: Daniel Burns

Title: Vice President, Credit Products

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Departing Lender

By:/s/ Christine Aharonian

Name: Christine Aharonian

Title: Vice President

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

DBS BANK LTD, as a Lender

By:/s/ Santanu Mitra

Name: Santanu Mitra

Title: Senior Vice President

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as a Departing Lender

By:/s/ Samira Siskind

Name: Samira Siskind

Title: Director

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement dated as of October 10, 2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation



--------------------------------------------------------------------------------

WESTERN ALLIANCE BANK,

as a Departing Lender

By:/s/ Chris Duranto

Name: Chris Duranto

Title: Vice President



--------------------------------------------------------------------------------

ANNEX A

Consent and Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 2 to the Credit Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Semiconductor Components Industries, LLC (the “Borrower”), ON
Semiconductor Corporation (“Holdings”), the financial institutions listed on the
signature pages thereof and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), which Amendment No. 2 is dated as of June 1, 2015
and is by and among the Borrower, Holdings, the financial institutions listed on
the signature pages thereof and the Administrative Agent (the “Amendment”).
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement. Without in any
way establishing a course of dealing by the Administrative Agent or any Lender,
each of the undersigned consents to the Amendment and reaffirms the terms and
conditions of the Subsidiary Guaranty and any other Loan Document executed by it
and acknowledges and agrees that the Subsidiary Guaranty and each and every such
Loan Document executed by the undersigned in connection with the Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

Dated June 1, 2015

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

ON SEMICONDUCTOR (CHINA) HOLDING, LLC,

SCG (CZECH) HOLDING CORPORATION,

SCG (MALAYSIA SMP) HOLDING CORPORATION,

SCG INTERNATIONAL DEVELOPMENT LLC,

SEMICONDUCTOR COMPONENTS INDUSTRIES

PUERTO RICO, INC.,

SEMICONDUCTOR COMPONENTS INDUSTRIES

OF RHODE ISLAND, INC., and

SEMICONDUCTOR COMPONENTS INDUSTRIES

INTERNATIONAL OF RHODE ISLAND, INC.

By:

 

 

Name:

Title:

Signature Page to Consent and Reaffirmation of

Amendment No. 2 to Amended and Restated Credit Agreement dated as of October 10,
2013

Semiconductor Components Industries, LLC and ON Semiconductor Corporation